AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                    Page I of!



                                    UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                                  JUDGMENT IN A CRIMINAL CASE
                                                                                                  (For Offenses Committed On or After November I, 1987)
                                     V.

                 Oscar Osvaldo Cardenas-Mayorga                                                   Case Number: 2:19-mj-11360

                                                                                                  Federal Defenders
                                                                                                  Defendant's Attorney


REGISTRATION NO. 91420298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                          ---------------------------
 •    was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                                Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                                      1

 0 The defendant has been found not guilty on count( s)
                                                                                           --------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               ~ TIME SERVED                                                 • ________ days
 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 0 Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERE.D that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                          Frida.Yz November 15, 2019
                                                                                          Date of Imposition of Sentence
                                                                            -----.
Received
             ~\l \~«J
             .    ~\
                                          .l.N\J'i
                                                     -·:_r l·
                                                       ~
                                                           •                f•_i"")
                                                             .... _,i...... ~~-



                                                                                      I
                 DUSM                                                                          DRABLE RUTH B!!RMUDEZ MONTENEGRO
                                          c '        NO'/ 1 :i 2~19                          ITED STATES MAGISTRATE JUDGE
                                     sou·T·,~:'       ·,,. ; ;      . . COURT
Clerk' s Of~
           11ce Cop-.BY                           """.:..:.~
                                             •--··- \ r:r=...          ..   r   CALIFORNIA
                                                                                   oEPuTY
                                                                                                                                             2: 19-mj-11360
